GIEDERSLEEVE, J.
The only point made by the appellant ■herein is that the damages given the plaintiff in the judgment exceed the damages proven. In this the appellant is correct.
Plaintiff claimed for injuries to person and damages to personal property. For injuries to his person he claimed $150, and for injuries to his clothing he claimed $50. Upon the trial the only evidence given as to the damages to his clothing was the cost price of the several damaged articles when new, and all of such clothing was shown to have been worn for a considerable period of time prior to the accident. Upon this being pointed out to the trial judge at the close of the trial, upon motion made by defendant’s attorney the testimony regarding damages to plaintiff’s clothing was stricken out; nevertheless the court, probably inadvertently, rendered a judgment for the full amount claimed, viz., $200. The judgment should therefore be modified.
Judgment modified by reducing the amount of recovery to $150, and, as modified, affirmed, without costs to either party. All concur.